Exhibit 10.4

 

 

 

 

 

 

 

 

 

 

 

 

image1.jpeg [ex-10d4g001.jpg]

 

Michael S. Burke 

Chairman and

Chief Executive Officer

AECOM

1999 Avenue of the Stars

Suite 2600

Los Angeles, CA 90067

www.aecom.com

213.593.8723 tel

213.593.8727 fax

 

SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (“Agreement”) by and between Carla
Christofferson (“Executive”) and AECOM, a Delaware corporation (“AECOM”), sets
forth the terms of the separation between Executive and AECOM and any parent,
subsidiary or affiliated corporation or related entity of AECOM (collectively,
“AECOM” or the “Company”) as of November 27, 2019.

 

1.         STATUS OF EMPLOYMENT

 

Executive and the Company have agreed that Executive is hereby resigning from
her position as Executive Vice President, Chief Legal Officer as of the date of
this Agreement, and shall continue as a non-executive employee of the Company
with her same salary and benefits through December 16, 2019 (the “Separation
Date”). As of the Separation Date, Executive’s employment with the Company will
by mutual agreement end automatically and without the need for further action by
Executive or the Company.

 

As a result of Executive’s employment on December 15, 2019, Executive will be
paid an annual incentive payment for the 2019 fiscal year of the Company in the
amount of $715,000.00, as previously approved by the Board of Directors of the
Company under the Company’s Executive Incentive Plan. As a result of Executive’s
employment on December 15, 2019, Executive will also vest in 32,045 shares of
Company common stock, which is comprised of 14,151 shares of Executive’s
Restricted Stock Unit (RSU) awards granted in December of 2016 and 17,894 shares
representing the earned portion of Executive’s Performance Earnings Program
(PEP) awards granted to Executive in December of 2016 and as previously approved
by the Board of Directors. The 32,045 shares are not subject to any future
change or adjustment. The annual incentive payment and the shares of Company
common stock will be paid/delivered to Executive at the same time and in the
same method as made to similarly situated executives of the Company in December
of 2019 and will be subject to applicable tax deductions and withholdings as
required by applicable law or regulation.

 

2.         STATUS OF COMPENSATION AND BENEFITS

 

The following payments, benefits and terms apply to Executive as a result of
separation of employment from the Company on the Separation Date:

 

a.         Executive will be paid any earned and unpaid base salary through the
Separation Date.

 

b.         Executive will be paid for a total of 82 hours of accrued but unused
PTO.

 










 

c.         Executive will be notified separately of her right to continue her
health, dental and vision insurance coverage in accordance with law. These
rights include all benefits set forth in Section 3(c) of this Agreement.

 

d.         Executive will be eligible to utilize the Company’s EAP benefits for
90-days after her Separation Date. Group life insurance, short term disability
and personal accident insurance offered through the Company will end on the
Separation Date; however, Executive will have 31 days from the Separation Date
to convert the group life insurance policy to an individual policy.

 

e.         Upon expiration of the trading window in effect at the time of the
Separation Date, Executive will be removed from the list of Company insiders
subject to the Company’s periodic trading windows; provided, however, Executive
acknowledges (i) that any securities trades Executive makes remain at all times
subject to federal and state securities laws and regulations, including those
prohibiting trading while in possession of material nonpublic information and

(ii) that Executive will comply with such laws and regulations.  Except as set
forth in paragraph 3(b) below, any unvested stock, stock options or other equity
or long-term incentives, including but not limited to any RSU or PEP awards for
which applicable restrictions had not previously lapsed, shall be forfeited upon
the Separation Date.

 

f.          Executive will not be eligible to contribute additional amounts or
receive additional matching contributions in the AECOM 401(k) plan after the
Separation Date. However, monies in her accounts will be available to Executive
under the terms of the plan. Executive can choose to roll over her account
balance to another 401(k) plan or IRA. All rights and benefits Executive has
under the 401(k) plan as of the Separation Date, however, shall remain in full
force and effect.

 

g.         Executive will not be eligible or entitled to receive any 2020 annual
incentive payment or 2020 equity award.

 

3.         SEPARATION PAYMENTS

 

In consideration for signing (without revoking) this Agreement (and the Bring
Down Release Agreement as defined below) on a timely basis and subject to
Executive’s material compliance with the terms of this Agreement, Executive will
receive the following Severance Payment, Stock Payment and Premium Payment
(collectively the “Separation Payments”):

 

a.         Severance Payment: A severance payment in the total amount of one
year of Executive’s base salary ($650,000) (the “Severance Payment”). The
Severance Payment will be payable, less applicable taxes, deductions and
withholdings, in a lump sum within fifteen (15) days of the Separation Date, but
in no event prior to the end of the Revocation Period (as defined below).

 





-2-

 




 

b.         Stock Payment: In full settlement of Executive’s outstanding and
unvested RSU and PEP Awards as of the Separation Date, Executive will be
entitled to receive 41,342 shares of AECOM common stock (the “Stock Payment”),
and Executive shall have no further rights or entitlements to or in respect of
AECOM equity or equity-based awards.  Such shares of AECOM stock will be
delivered as described below in January 2020, but by no later than January 10,
2020, subject to all other terms and conditions of this Agreement, the Plan and
the applicable award agreements. The number of shares are not subject to any
future change or adjustment of any kind. However, at the Company’s option, the
Company may elect to pay the net amount of some or all of the Stock Payment in
cash, less any necessary deductions for income tax and other required
withholdings. If the Company decides to pay more than fifty percent (50%) of
this amount in cash rather than by delivering shares, such cash payment shall be
calculated based on a share price of $42.60 or the per share “closing” price on
the business day that is three (3) business days prior to the date of payment,
whichever is higher. Otherwise, the cash payment shall be calculated based on
the per share “closing” price on the day that is three (3) business days prior
to the date of payment.

 

c.         COBRA Premium Payment: If Executive timely elects COBRA coverage
under the Company’s plans, the Company will pay Executive an amount equal to the
applicable monthly COBRA premium before applicable taxes, deductions, and
withholding (the “Premium Payment”), for a period of up to twelve (12) months
following the Separation Date (with such premium payment to cease if Executive
is eligible for alternative coverage from another employer). The Premium Payment
will be paid on a monthly basis on or about the 15th date of each month for
which it is payable, commencing with the first month for which Executive elects
COBRA coverage following the Separation Date.

 

d.         The Separation Payments will be provided to Executive subject to the
terms and conditions noted in this Agreement, including but not limited to:

 

i.          Executive will not be eligible to receive any portion of the
Separation Payments unless Executive executes (A) this Agreement within 21 days
following the date Executive first receives this Agreement and does not revoke
it, and (B) the bring down Release Agreement in the form attached hereto as
Exhibit A (the “Bring Down Release Agreement”) within 21 days following (and not
prior to) the Separation Date and does not revoke it.

 

ii.         Except to the extent the Company elects to pay the net amount of
some or all of the Stock Payment in cash, the Stock Payment will be settled in
shares of AECOM common stock, and the net shares deliverable in respect thereof,
less any necessary deductions for income tax and other required withholdings,
will be automatically deposited into Executive’s Merrill Lynch brokerage account
approximately one week after the expiration of the Revocation Period of the
Bring Down Release Agreement, provided

 





-3-

 




 

Executive has not revoked this Agreement or the Bring Down Release Agreement.

 

iii.        Executive agrees that Executive is not entitled to any further
compensation or benefits earned during her employment, including any severance,
separation payments, bonus, equity, or pay in lieu of any such compensation or
benefit, from the Company or other AECOM-affiliated companies, except as
provided in this Agreement, and that Executive is forfeiting all other rights to
any current or future unvested RSU and PEP awards.

 

iv.        The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

 

4.         NON-SOLICITATION

 

Executive agrees that she shall not at any time during the period commencing
upon her receipt of this Agreement and extending until twelve (12) months
following the Separation Date (the “Restricted Period”), use any confidential
information of the Company to directly or indirectly solicit, attempt to
solicit, induce or otherwise cause any existing or prospective employee of the
Company, to terminate or abort his or her employment with the Company, or at any
time unlawfully disrupt, damage, impair or interfere with the Company by raiding
its work staff or unlawfully enticing or encouraging any employee or agent of
the Company to be employed or engaged as a consultant or employee by Executive
or for any firm, organization, business, partnership, corporation, or
association with which Executive shall have an association. For the avoidance of
doubt, this Non-Solicitation Clause is not intended to apply to situations in
which an existing or prospective employee of the Company approaches Executive
about employment or engagement.

 

5.         WAIVER AND RELEASE

 

In exchange for the rights and benefits under this Agreement, including without
limitation the Separation Payments, Executive, on behalf of herself, her heirs,
beneficiaries, executors, administrators, representatives, assigns, and agents
hereby fully releases, acquits, and forever discharges the Company, its past,
present, and future predecessors, successors, parent companies, subsidiary
companies, affiliated entities, related entities, operating entities, and its
and their past, present, and future officers, directors, shareholders, members,
investors, partners, employees, agents, attorneys, insurers, reinsurers, and all
of its and their past, present, and future compensation and employee benefits
plans (including trustees, fiduciaries, administrators, and insurers of those
plans) (collectively, the “Released Parties”) from any and all causes of action,
lawsuits, proceedings, complaints, charges, debts, contracts, judgments,
damages, claims, attorney’s fees, costs, expenses, and compensation whatsoever,
of whatever kind or nature, in law, or equity or otherwise, whether known or
unknown, vested or contingent, suspected or unsuspected, that Executive may now
have, has ever had, or hereafter may

 





-4-

 




 

have relating directly or indirectly to her employment with the Company, the
termination of her employment with the Company, the benefits or attributes of
her employment with the Company, and/or any other act, omission, event,
occurrence, or non-occurrence involving the Company or any of the Released
Parties. Executive also releases all of the Released Parties of and from any and
all claims Executive has or may have that arose prior to the date Executive
signs this Agreement, arising from any violation or alleged violations of
federal, state or local human rights, fair employment practices and/or other
laws by any of the Released Parties for any reason under any legal theory
including, but not limited to, the Age Discrimination in Employment Act
(“ADEA”); the Americans With Disabilities Act of 1990 (“ADA”); the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”); the Dodd-Frank Wall Street Reform
and Consumer Protection Act (“Dodd-Frank”); the Employee Retirement Income
Security Act of 1974 (“ERISA”); the Equal Pay Act (“EPA”); the Fair Labor
Standards Act (“FLSA”); the Fair Credit Reporting Act (“FCRA”); the Family and
Medical Leave Act (“FMLA”); the Genetic Information Nondiscrimination Act
(“GINA”); the Immigration Reform and Control Act (“IRCA”); the Lilly Ledbetter
Fair Pay Act; the National Labor Relations Act (“NLRA”); the Labor Management
Relations Act (“LMRA”); the Occupational Safety and Health Act (“OSHA”); the
Older Workers Benefit Protection Act (“OWBPA”); the Rehabilitation Act of 1973;
the Sarbanes-Oxley Act of 2002 (“SOX”); the Uniformed Services Employment and
Reemployment Rights Act of 1994 (“USERRA”); Sections 1981 through 1988 of Title
42 of the United States Code; Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Worker Adjustment and Retraining Notification Act
(“WARN”), and/or all other federal, state, or local laws, statutes ordinances,
constitutions, rules, orders or regulations, all as they may be
amended.  Executive also forever waives, releases, discharges and gives up all
claims, real or perceived and now known or unknown, for breach of implied or
express contract, breach of promise, breach of the covenant of good faith and
fair dealing, wrongful or retaliatory discharge, discrimination, harassment,
promissory estoppel, assault, battery, false imprisonment, defamation, libel,
slander, intentional and negligent infliction of emotional distress, duress,
fraudulent and negligent misrepresentation, defamation, violation of public
policy, negligence, and all other claims or torts arising under any federal,
state or local law, regulation, constitution, ordinance or judicial decision;
and any claim concerning wages, benefits, severance payments, bonus payments,
payments pursuant to any agreement with the Company, stock, stock options, or
stock option agreement. Executive also agrees to waive any right she has to
pursue any claim or grievance through any internal channel of the Company and/or
its affiliates. Executive understands and agrees that her waivers include both
claims that she knows about and those she may not know about which have arisen
on or before the date on which she signs this Agreement.

 

Executive further agrees to waive all rights under Section 1542 of the Civil
Code of the State of California, up to and including the date she signs this
Agreement. Section 1542 provides as follows:

 

“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release

 





-5-

 




 

and that, if known by him or her, would have materially affected his or her
settlement with the debtor or released party.”

 

Executive further agrees and represents that she has had an opportunity to
consult with an attorney over the meaning and significance of this Civil Code
§1542 waiver and that she knowingly and voluntarily waives her rights under this
statute.

 

6.         PROMISE NOT TO SUE

 

Executive has not, at any time up to and including the date on which she signs
this Agreement, commenced, and will not in the future commence, to the full
extent permitted by law, any action or proceeding, or file any action, of any
nature arising out of the matters released by paragraph 5 other than as
specifically identified therein or as excluded below, and Executive waives to
the full extent permitted by law, any right to any monetary or equitable relief
in any proceeding that may relate to the matters released by paragraph 5.

 

7.         EXCLUSIONS FROM WAIVERS AND RELEASE OF CLAIMS

 

Notwithstanding anything else stated in this Agreement, Executive understands
and agrees that:

 

a.         Nothing in this Agreement is intended to limit or restrict any rights
that Executive may have to enforce this Agreement or to interfere with or affect
a waiver of any other right that cannot, by express and unequivocal terms of
law, be limited, waived, or extinguished. This Agreement also does not apply to
any claims that the controlling law clearly states may not be released by
private agreement.

 

b.         This Agreement does not affect Executive’s non-forfeitable rights to
her accrued benefits (within the meaning of Sections 203 and 204 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) under the
Company’s ERISA-covered employee benefits plans.

 

c.         This Agreement shall not apply to rights or claims that may arise
after the effective date of this Agreement; it being understood and agreed that
this Agreement sets forth Executive’s sole rights and entitlements with respect
to compensation prior to this Agreement and through the Separation Date.

 

d.         This Agreement does not preclude filing a charge with or
participating in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”), the U.S. Department of Labor
(“DOL”), the National Labor Relations Board (“NLRB”), the Securities and
Exchange Commission (“SEC”) or any other federal, state, or local commission,
board or agency charged with enforcing employment or other laws. However, by
signing this Agreement, Executive understands and agrees that she is waiving any
right to recover money or other individual relief based on claims asserted in
such a charge in any proceeding brought by her or on her behalf, except that
this Agreement does not

 





-6-

 




 

limit Executive’s right to receive and fully retain an award from a government-
administered whistleblower award program.

 

e.         This Agreement does not preclude Executive’s ability to report fraud,
waste or abuse to state or federal officials regarding the Company’s management
of public contracts, or her obligation to cooperate with any government
authorities.

 

f.         This Agreement does not limit any statutory rights Executive may have
to file a charge or to bring an action to challenge the terms of this Agreement
or contest the validity of the release contained in this Agreement under the Age
Discrimination in Employment Act (“ADEA”) or the Older Workers Benefits
Protection Act (“OWBPA”).

 

g.         This Agreement does not limit or waive Executive’s right to file an
application for an award for original information submitted pursuant to Section
21F of the Securities Exchange Act of 1934.

 

8.         CONFIDENTIALITY

 

Executive acknowledges that during her employment with the Company she acquired
certain confidential, proprietary or otherwise nonpublic information concerning
the Company, which may include, without limitation, intellectual property, trade
secrets, financial data, strategic business or marketing plans, and other
sensitive information concerning the Company, its employees, past or present
directors, executives, officers, agents, or customers (“Confidential
Information”). Executive agrees that she will not disclose any Confidential
Information to any person or entity, except as required by law.

 

Notwithstanding any other provision of this Agreement or any other agreement,
Executive understands that if she makes a confidential disclosure of a Company
trade secret to a government official or an attorney for the purpose of
reporting a suspected violation of law or in response to a governmental inquiry
or investigation, or in a court filing under seal, she will not be held liable
under this Agreement or any other agreement, or under any federal or state trade
secret law for such a disclosure. Moreover, nothing in this Agreement or any
other agreement shall prevent Executive from making a confidential disclosure of
any Confidential Information to a government official, to an attorney as
necessary to obtain legal advice or in a court filing under seal.

 

9.         COOPERATION WITH LEGAL PROCEEDINGS

 

Upon reasonable notice, Executive will provide information and proper assistance
to the Company (including truthful testimony and document preservation and
production) in any litigation or potential litigation in which she is, or may
be, a witness, or as to which she possesses, or may possess, relevant
information. The Company will pay Executive’s reasonable expenses incurred in
complying with this paragraph and will compensate Executive at an hourly rate of
$950 for her time in assisting the Company, but excluding any time relating to
her testimony at any deposition, trial, arbitration or other proceeding.

 





-7-

 




 

10.       ACKNOWLEDGEMENTS

 

a.         Executive acknowledges and represents that as of the date of this
Agreement the Company has paid all wages, bonuses, commissions, overtime,
expenses, vacation/PTO, and/or other Company benefits due to her up to and
including the date hereof, with the understanding that this Acknowledgment does
not limit Executive’s right to receive the compensation and benefits set forth
in this Agreement.

 

b.         Executive represents that she has reported to the Company any and all
work- related injuries or illnesses incurred by her during her employment with
the Company.

 

c.         Executive acknowledges and represents that during her employment and
through the date she signs this Agreement, she has made full and truthful
disclosures to the Company about any misconduct of which she may have been aware
by or on behalf of the Company or any of its employees, officers, directors,
consultants, agents or other third-parties.

 

d.         Executive acknowledges that, if she is an officer of, or served in
any elected or appointed position for the Company or any of its subsidiaries or
affiliates, then her signature on this Agreement constitutes her resignation,
effective on the date hereof, from any and all such offices or positions.

 

11.       NON-DISPARAGEMENT

 

Executive will not make any statements or take any actions detrimental to the
interests of the Company, including, without limitation, negatively comment on,
disparage, or call into question the business operations or conduct of the
Company or its past or present clients, shareholders, directors, executives,
officers, employees or agents. The members of Company’s Executive Leadership
Team will not make any statements or take any actions detrimental to the
interests of Executive, including, without limitation, negatively comment on,
disparage, or call into question the conduct of Executive.

 

12.       NOTICE AND REVOCATION PERIODS

 

Executive acknowledges that she was advised that she could take up to twenty-one
(21) days from the date this Agreement was given to Executive to review this
Agreement and decide whether she would enter into this Agreement. To the extent
that Executive has elected to enter into this Agreement prior to such time,
Executive has done so voluntarily, and has knowingly waived such twenty-one (21)
day review period.

 

Executive may revoke this Agreement within a period of seven (7) calendar days
after its execution (the “Revocation Period”), by delivery of a written notice
of revocation (the “Revocation Notice”) prior to 5:00 p.m. on the last day
comprising the Revocation Period to Pamla Hoebener, Human Resources, AECOM, 1999
Avenue of the Stars, Suite 2600, Los Angeles, CA 90067. This Agreement shall
become irrevocable automatically upon the expiration of the Revocation Period if
Executive does not revoke it in the aforesaid

 





-8-

 




 

manner. Accordingly, the “Effective Date” of this Agreement shall be on the
eighth (8th) day after Executive signs this Agreement and provided she does not
revoke it. In the event that Executive revokes this Agreement, or if for any
other reason it is held to be unenforceable, all checks, instruments, funds, or
other such payments received by Executive pursuant to the terms of this
Agreement shall immediately be returned or repaid to the Company, except those
amounts described in Sections 2(a) and (b), above.

 

13.       RETURN OF PROPERTY

 

Executive agrees that she shall return to the Company all property, files, and
other Company materials in her possession, with the exception of documents
relating to her compensation and benefits to which Executive is entitled, no
later than the Effective Date. Executive further agrees that she will not retain
any copies or duplicates of any such Company property.

 

14.       REMEDIES FOR BREACH OF CERTAIN COVENANTS

 

Executive agrees that in the event Executive materially violates the
Non-Solicitation, Non-Disparagement, or Confidentiality sections of this
Agreement, the Company will have no further obligation to pay or provide any
unpaid portion of the Separation Payments provided by this Agreement and any of
the Separation Payments previously paid under the terms of this Agreement,
except for $100 as consideration for the release in paragraph 5 of this
Agreement; provided, however, that nothing in this paragraph shall limit the
Company’s right to pursue any additional remedies available at law or in equity,
including but not limited to injunctive relief, for Executive’s violation of
those provisions. Despite any breach by Executive, her other obligations under
this Agreement, including her waivers and releases, will remain in full force
and effect. Executive further agrees that it is impossible to measure in money
the damages which will accrue to the Company by reason of a failure by Executive
to perform any of her obligations under paragraphs 4, 8 and/or 11 of this
Agreement. Accordingly, if the Company or any of its affiliates institutes any
action or proceeding to enforce its rights under paragraphs 4, 8 and/or 11 of
this Agreement, to the extent permitted by applicable law, Executive hereby
waives the claim or defense that the Company or its affiliates has an adequate
remedy at law, and Executive shall not claim that any such remedy at law exists.

 

Failure by either party to enforce any term or condition of this Agreement at
any time shall not preclude that party from enforcing that provision, or any
other provision, at a later time.

 

15.       NATURE OF AGREEMENT

 

Executive has reviewed the terms of this Agreement and acknowledges that she has
entered into this Agreement freely and voluntarily. Executive agrees and
understands that nothing in this Agreement is an admission by the Company of any
liability or unlawful conduct whatsoever. The terms described in this Agreement
may not be altered or modified other than in writing signed by Executive and the
Company. This

 





-9-

 




 

Agreement supersedes all prior written or oral agreements, arrangements,
communications, commitments or obligations between Executive and the Company
relating to this Agreement. This Agreement may only be modified or amended by
virtue of a writing signed by both Executive and the Company.

 

This Agreement shall be construed and enforced pursuant to the laws of
California, applicable to contracts to be performed wholly within the state.
Should any provision of this Agreement be declared illegal or unenforceable by
any court of competent jurisdiction and cannot be modified to be enforceable,
such provision shall become null and void, leaving the remainder of this
Agreement in full force and effect.

 

Executive also acknowledges that she fully understands her right to discuss this
Agreement with an attorney, that the Company has advised Executive of this
right, that Executive has carefully read and fully understands this entire
Agreement, and that Executive is voluntarily entering into this Agreement.

 

 



-10-

 




 

Executive has read and understands the terms and conditions set forth in this
Agreement, including but not limited to the waiver and release of claims
contained herein. Executive understands that the entitlement to the payments and
benefits under this Agreement, including the Separation Payments, is conditioned
on the execution and non- revocation of this Agreement and, on or following the
Separation Date, the Bring Down Release Agreement. By signing below, Executive
hereby accepts and agrees to the terms and conditions set forth in this
Agreement.

 

 

/s/ Carla Christofferson

 

Carla Christofferson

 

 

 

 

 

Date:

November 27, 2019

 

 

 

 

 

AECOM

 

 

 

 

 

/s/ Troy Rudd

 

Name:

Troy Rudd

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

Date:

November 27, 2019

 

 

 

 



 




 

EXHIBIT A

 

Bring Down Release Agreement

 

THIS BRING DOWN RELEASE AGREEMENT (the “Release Agreement”) is by and between
Carla Christofferson (“Executive”) and AECOM, a Delaware corporation (“AECOM”)
and is executed and delivered by Executive to AECOM and any parent, subsidiary
or affiliated corporation or related entity of AECOM (collectively, “AECOM” or
the “Company”) as of December , 2019.

 

The entering into and non-revocation of this Release Agreement is a condition
to Executive’s right to receive the Separation Payments under paragraph 3 of the
Separation and Release Agreement between the Company and Executive, dated as of
November 27, 2019 (the “Separation Agreement”). Accordingly, Executive and the
Company agree as follows:

 

1.         WAIVER AND RELEASE

 

In exchange for the Separation Payments (each as defined in the Separation
Agreement), Executive, on behalf of herself, her heirs, beneficiaries,
executors, administrators, representatives, assigns, and agents hereby fully
releases, acquits, and forever discharges the Company, its past, present, and
future predecessors, successors, parent companies, subsidiary companies,
affiliated entities, related entities, operating entities, and its and their
past, present, and future officers, directors, shareholders, members, investors,
partners, employees, agents, attorneys, insurers, reinsurers, and all of its and
their past, present, and future compensation and employee benefits plans
(including trustees, fiduciaries, administrators, and insurers of those plans)
(collectively, the “Released Parties”) from any and all causes of action,
lawsuits, proceedings, complaints, charges, debts, contracts, judgments,
damages, claims, attorney’s fees, costs, expenses, and compensation whatsoever,
of whatever kind or nature, in law, or equity or otherwise, whether known or
unknown, vested or contingent, suspected or unsuspected, that Executive may now
have, has ever had, or hereafter may have relating directly or indirectly to her
employment with the Company, the termination of her employment with the Company,
the benefits or attributes of her employment with the Company, and/or any other
act, omission, event, occurrence, or non-occurrence involving the Company or any
of the Released Parties. Executive also releases all of the Released Parties of
and from any and all claims Executive has or may have that arose prior to the
date Executive signs this Release Agreement, arising from any violation or
alleged violations of federal, state or local human rights, fair employment
practices and/or other laws by any of the Released Parties for any reason under
any legal theory including, but not limited to, the Age Discrimination in
Employment Act (“ADEA”); the Americans With Disabilities Act of 1990 (“ADA”);
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”); the Dodd-Frank
Wall Street Reform and Consumer Protection Act (“Dodd-Frank”); the Employee
Retirement Income Security Act of 1974 (“ERISA”); the Equal Pay Act (“EPA”); the
Fair Labor Standards Act (“FLSA”); the Fair Credit Reporting Act (“FCRA”); the
Family and Medical Leave Act (“FMLA”); the Genetic Information Nondiscrimination
Act (“GINA”); the Immigration Reform and Control Act (“IRCA”); the Lilly
Ledbetter Fair Pay Act; the National Labor Relations Act (“NLRA”); the Labor
Management Relations Act (“LMRA”); the Occupational Safety and Health Act

 





A-1

 




 

(“OSHA”); the Older Workers Benefit Protection Act (“OWBPA”); the Rehabilitation
Act of 1973; the Sarbanes-Oxley Act of 2002 (“SOX”); the Uniformed Services
Employment and Reemployment Rights Act of 1994 (“USERRA”); Sections 1981 through
1988 of Title 42 of the United States Code; Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Worker Adjustment and Retraining
Notification Act (“WARN”), and/or all other federal, state, or local laws,
statutes ordinances, constitutions rules, orders or regulations, all as they may
be amended. Executive also forever waives, releases, discharges and gives up all
claims, real or perceived and now known or unknown, for breach of implied or
express contract, breach of promise, breach of the covenant of good faith and
fair dealing, wrongful or retaliatory discharge, discrimination, harassment,
promissory estoppel, assault, battery, false imprisonment, defamation, libel,
slander, intentional and negligent infliction of emotional distress, duress,
fraudulent and negligent misrepresentation, defamation, violation of public
policy, negligence, and all other claims or torts arising under any federal,
state or local law, regulation, constitution, ordinance or judicial decision;
and any claim concerning wages, benefits, severance payments, bonus payments,
payments pursuant to any agreement with the Company, stock, stock options, or
stock option agreement. Executive also agrees to waive any right she has to
pursue any claim or grievance through any internal channel of the Company and/or
its affiliates. Executive understands and agrees that her waivers include both
claims that she knows about and those she may not know about which have arisen
on or before the date on which she signs this Release Agreement.

 

Executive further agrees to waive all rights under Section 1542 of the Civil
Code of the State of California, up to and including the date she signs this
agreement. Section 1542 provides as follows:

 

“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”

 

Executive further agrees and represents that she has had an opportunity to
consult with an attorney over the meaning and significance of this Civil Code
§1542 waiver and that she knowingly and voluntarily waives her rights under this
statute.

 

2.         PROMISE NOT TO SUE; ACKNOWLEDGEMENTS

 

Executive has not, at any time up to and including the date on which she signs
this Release Agreement, commenced, and will not in the future commence, to the
full extent permitted by law, any action or proceeding, or file any action, of
any nature arising out of the matters released by paragraph 1 above other than
as specifically identified therein or as excluded below, and Executive waives to
the full extent permitted by law, any right to any monetary or equitable relief
in any proceeding that may relate to the matters released by paragraph 1.
Executive acknowledges and affirms the representations set forth in paragraphs
10 and 13 of the Separation Agreement and further represents that as of the

 





A-2

 




 

date of this Release Agreement Executive has returned to the Company all
property, files, and other Company materials in her possession.

 

3.         EXCLUSIONS FROM WAIVERS AND RELEASE OF CLAIMS

 

Notwithstanding anything else stated in this Release Agreement, Executive
understands and agrees that:

 

a.         Nothing in this Release Agreement is intended to limit or restrict
any rights that Executive may have to enforce the Separation Agreement or to
interfere with or affect a waiver of any other right that cannot, by express and
unequivocal terms of law, be limited, waived, or extinguished. This Release
Agreement also does not apply to any claims that the controlling law clearly
states may not be released by private agreement.

 

b.         This Release Agreement does not affect Executive’s non-forfeitable
rights to her accrued benefits (within the meaning of Sections 203 and 204 of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)) under
the Company’s ERISA-covered employee benefits plans.

 

c.         This Release Agreement shall not apply to rights or claims that may
arise after the effective date of this Release Agreement.

 

d.         This Release Agreement does not preclude filing a charge with or
participating in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”), the U.S. Department of Labor
(“DOL”), the National Labor Relations Board (“NLRB”), the Securities and
Exchange Commission (“SEC”) or any other federal, state, or local commission,
board or agency charged with enforcing employment or other laws. However, by
signing this Release Agreement, Executive understands and agrees that she is
waiving any right to recover money or other individual relief based on claims
asserted in such a charge in any proceeding brought by her or on her behalf,
except that this Agreement does not limit Executive’s right to receive and fully
retain an award from a government-administered whistleblower award program.

 

e.         This Release Agreement does not preclude Executive’s ability to
report fraud, waste or abuse to federal or state officials regarding the
Company’s management of public contracts, or her obligation to cooperate with
any government authorities.

 

f.          This Release Agreement does not limit any statutory rights Executive
may have to file a charge or to bring an action to challenge the terms of this
Release Agreement or contest the validity of the release contained in this
Release Agreement under the Age Discrimination in Employment Act (“ADEA”) or the
Older Workers Benefits Protection Act (“OWBPA”).

 





A-3

 




 

g.         This Release Agreement does not limit or waive Executive’s right to
file an application for an award for original information submitted pursuant to
Section 21F of the Securities Exchange Act of 1934.

 

4.         NOTICE AND REVOCATION PERIODS

 

Executive acknowledges that she was advised that she could take up to twenty-one
(21) days from the date this Release Agreement was given to Executive to review
this Release Agreement and decide whether she would enter into this Release
Agreement. To the extent that Executive has elected to enter into this Release
Agreement prior to such time, Executive has done so voluntarily, and has
knowingly waived such twenty-one (21) day review period.

 

Executive may revoke this Release Agreement within a period of seven (7)
calendar days after its execution (the “Revocation Period”), by delivery of a
written notice of revocation (the “Revocation Notice”) prior to 5:00 p.m. on the
last day comprising the Revocation Period to Pamla Hoebener, Human Resources,
AECOM, 1999 Avenue of the Stars, Suite 2600, Los Angeles, CA 90067. This Release
Agreement shall become irrevocable automatically upon the expiration of the
Revocation Period if Executive does not revoke it in the aforesaid manner.  In
the event that Executive revokes this Release Agreement, or if for any other
reason it is held to be unenforceable, all checks, instruments, funds, or other
such payments received by Executive pursuant to the terms of this Release
Agreement shall immediately be returned to the Company.

 





A-4

 




 

Executive has read and understands the terms and conditions set forth in this
Release Agreement, including but not limited to the waiver and release of claims
contained herein. Executive understands that the entitlement to the Separation
Payments under the Separation Agreement is conditioned on the execution and
non-revocation of this Release Agreement.

 

 

Carla Christofferson

 

 

 

 

 

Date:

December [•]. 2019

 

 

 

 

 

AECOM

 

 

 

 

 

Name:

Troy Rudd

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

Date:

December [•], 2019

 

 

A-5

 

